Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 3-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “ a compressor comprising a delivery path defined at at least one of the orbiting scroll or the main frame and configured to allow the oil supplied from the rotary shaft to move therethrough, a regulating portion disposed in at least one of the main frame or fixed scroll, wherein the regulating portion includes a check valve disposed in the at least one of the main frame or the fixed scroll, the check valve configured to prevent backflow of the oil in the delivery path or the fixed path." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1.
Claim 3 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a compressor comprising a delivery path defined at at least one of the orbiting scroll or the main frame and configured to allow the oil supplied from the rotary shaft, a fixed path that fluidly communicates with the delivery path and configured to convey the oil between the orbiting scroll and the fixed scroll, further comprising a valve disposed in the main frame or the fixed scroll and configured to control opening of the delivery path or the fixed path" 
Claim 6 is allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “a compressor comprising a delivery path defined at at least one of the orbiting scroll or the main frame and configured to allow the oil supplied from the rotary shaft to move therethrough, a regulating portion disposed in at least one of the main frame or the fixed scroll, wherein the main frame or the fixed scroll further includes an arrangement groove disposed in the delivery path or the fixed path, wherein the regulating portion includes a shielding portion and an elastic portion,  an arrangement module, an arrangement module inserted into the arrangement groove, wherein the shielding portion and the elastic portion are disposed in the arrangement module." as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 6.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMING WAN whose telephone number is (571)272-1410. The examiner can normally be reached Mon-Thur: 8 am to 6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 4692959278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DEMING . WAN
Examiner
Art Unit 3748



/DEMING WAN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        3/22/2022